ALD-059                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3865
                                       ___________

                           IN RE: MICHAEL NORWOOD,
                                                  Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 1-15-cv-02996)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 1, 2016

              Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                            (Opinion filed: January 11, 2017)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Michael Norwood filed a petition for a writ of mandamus seeking an order

directing the District Court to rule on his amended motion under 28 U.S.C. § 2255. The

District Court denied that motion on November 28, 2016. Thus, because Norwood has



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
received all of the relief he requested, his petition is now moot. We will therefore

dismiss it. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).




                                             2